Appeal from so much of an order of the County Court of Fulton County (Best, J.), entered January 9, 1981, as denied plaintiff’s motion for summary judgment as to any amount over and above $4,500. Defendant Dorothy Rhodes was a patient at plaintiff hospital from October 24, 1978 through November 19, 1978. When she and her husband refused to pay plaintiff’s bill for the medical services rendered, this action to recover for such services was brought by plaintiff against Dorothy Rhodes and her husband, Harmon Rhodes. It was alleged in the complaint that the fair and reasonable value of the medical services remaining unpaid was $7,862.77. Defendants served an answer and plaintiff thereafter moved for summary judgment. In affidavits sworn to by defendant Harmon Rhodes in opposition to the motion, he stated that he was willing to pay what he considered to be the correct charges of $4,500 to plaintiff but that any charges over that amount were the result of overcharges, double charges and charges for items not supplied or in fact used by Dorothy Rhodes. The County Court granted plaintiff partial summary judgment in the amount of $4,500 and directed that the question of any amount due over and above that amount be determined at trial. Plaintiff *950appeals from so much of the order as denied its motion for summary judgment as to any amount over and above $4,500. Summary judgment is a drastic remedy to be granted only where there is no significant doubt whether there is a material triable issue of fact (Beaudin v Aetna Cas. & Sur. Co., 60 AD2d 956). Defendants herein have submitted sufficient proof as to require a trial on issues of fact concerning inconsistent charges and overcharges and, therefore, the order of the County Court was proper. Accordingly, the order should be affirmed. Order affirmed, without costs. Mahoney, P. J., Sweeney, Kane, Main and Levine, JJ., concur.